DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-27, 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Pretlove (US 7236854) in view of Niemeyer (US PUB 2003/0114962).
Regarding claim 21, Pretlove discloses a robotic device (10, fig. 1; col. 7, lines 17-27), the robotic device comprising processing circuitry (22; col. 8, lines 27-43; col. 9, lines 35 to col. 10, lines 24; figs. 1&2) coupled to storage (16, 25; fig. 2; col. 8, lines 27-43; col. 10, lines 47-64), the processing circuitry configured to: 
receive data associated with a handheld controller device (handheld device 1; fig. 1&2; data from handheld device 1 in fig. 1 is received in fig. 2; col. 8, lines 27-43; col. 9, lines 35 to col. 10, lines 24), wherein the data indicates one or more locations in space of the handheld controller device (col. 6, lines 36-67; col. 8, lines 27-43); 
align an end effector of the robotic device with the handheld controller device (end effector of robot moves i.e. is aligned based on position and orientation of handheld controller 1; col. 1, lines 36-67; col. 8, lines 6-26), wherein the end effector is located at a first end effector location relative to a first handheld controller location in space (figs. 2&3; col. 8, lines 6-26, lines 65 to col. 9, lines 11; col. 12, lines 5-65); 
receive an indication that the handheld controller device has moved from the first handheld controller location in space to a second handheld controller location in space along a first path (robot moves in real in accordance with movement of the handheld device; col. 9, lines 2-11; col. 11, lines 56-67); 
store coordinates associated with the second handheld controller location (coordinates of handheld controller are recorded; col. 8, lines 27-43; col. 9, lines 12-18; col. 10, lines 47-64); and 
during execution of a playback mode, move the end effector of the robotic device along a second path relative to the first path of the handheld controller device from the first end effector location to a second end effector location (as seen in fig. 3 the end effector can be moved from 2 to 0 to 2 to 0 as a second path relative to a first path of the handheld controller i.e. from 34 to 32 to 36 for example; col. 12, lines 5-28) .  
Pretlove indicates that the disclosed embodiments can be varied and modified as disclosed (col. 13, lines 43-45).
Pretlove did not particularly recite locking end-effectors.  However, Niemeyer teaches of a robotic device comprising a processing circuitry (controller, sec 0079), the processing circuitry configured to lock an end effector of the robotic device at a first end effector location, wherein an orientation of the end effector is configured to remain constant when the end effector is locked (sec 0079).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Pretlove as taught by Niemeyer for the purpose of enhancing control of a degree of freedom of a robot to improve control of the robot.
Regarding claim 22, Pretlove discloses the robotic device of claim 21, wherein the end effector of the robotic device moves along the second path during the execution of the playback mode independent of the locations of the handheld controller device (when in real time mode the effector moved according to the movement on the handheld device, col. 9, lines 2-11; but when in playback mode e.g. moving according to stored points then the end effector is moving independently of the handheld device in a backward direction according to stored locations; col.  11, lines 63-67).
Regarding claim 23, Pretlove discloses the robotic device of claim 21, wherein the processing circuitry is further configured to record points along the first path during a teaching mode by pressing a save button on the handheld controller device (fig. 3; col. 6, lines 50-67; col. 7, lines 57-67).  
Regarding claim 24, Pretlove discloses the robotic device of claim 23, wherein the recorded points are used to during the playback mode to move the end effector of the robotic device from point to point or as portions of a spline (fig. 3 show splines; col.  11, lines 63-67). 
Regarding claim 25, Pretlove discloses the robotic device of claim 21, wherein the processing circuitry is further configured to execute the playback mode by moving the end effector of the robotic device from the first end effector location to the second end effector location, wherein the end effector continues moving through points in space along the second path (when in real time mode the effector moved according to the movement on the handheld device, col. 9, lines 2-11; but when in playback mode e.g. moving according to stored points then the end effector is moving independently of the handheld device in a backward direction according to stored locations; col.  11, lines 63-67).
Regarding claim 26, Pretlove discloses the robotic device of claim 21, wherein a user operating the handheld controller device controls a speed of movements in space of the end effector of the robotic device using a trigger on the handheld controller device (col.  11, lines 63-67).
Regarding claim 27, Pretlove discloses the robotic device of claim 21, wherein the robotic device moves along a plane (fig. 3 plane) based on an orientation of the handheld controller device (col. 6, lines 36-67; col. 8, lines 27-43).
Regarding claim 37, Pretlove discloses a method comprising: 
receiving data associated with a handheld controller device (handheld device 1; fig. 1&2; data from handheld device 1 in fig. 1 is received in fig. 2; col. 8, lines 27-43; col. 9, lines 35 to col. 10, lines 24), wherein the data indicates one or more locations in space of the handheld controller device (col. 6, lines 36-67; col. 8, lines 27-43); 
aligning an end effector of a robotic device with the handheld controller device (end effector of robot moves i.e. is aligned based on position and orientation of handheld controller 1; col. 1, lines 36-67; col. 8, lines 6-26), wherein the end effector is located at a first end effector location relative to a first handheld controller location in space (figs. 2&3; col. 8, lines 6-26, lines 65 to col. 9, lines 11; col. 12, lines 5-65); 
receiving an indication that the handheld controller has moved from the first handheld controller location in space to a second handheld controller location in space along a first path (robot moves in real in accordance with movement of the handheld device; col. 9, lines 2-11; col. 11, lines 56-67); 
storing coordinates associated with the second handheld controller location (coordinates of handheld controller are recorded; col. 8, lines 27-43; col. 9, lines 12-18; col. 10, lines 47-64); and 
during execution of a playback mode, moving the end effector of the robotic device along a second path relative to the first path of the handheld controller from the first end effector location to a second end effector location (as seen in fig. 3 the end effector can be moved from 2 to 0 to 2 to 0 as a second path relative to a first path of the handheld controller i.e. from 34 to 32 to 36 for example; col. 12, lines 5-28).  
Pretlove did not particularly recite locking end-effectors.  However, Niemeyer teaches of a robotic device comprising a processing circuitry (controller, sec 0079), the processing circuitry configured to lock an end effector of the robotic device at a first end effector location, wherein an orientation of the end effector is configured to remain constant when the end effector is locked (sec 0079).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Pretlove as taught by Niemeyer for the purpose of enhancing control of a degree of freedom of a robot to improve control of the robot.
Regarding claim 38, Pretlove discloses the method of claim 37, wherein the end effector of the robotic device moves along the second path during the execution of the play mode independent of the locations of the handheld controller device (when in real time mode the effector moved according to the movement on the handheld device, col. 9, lines 2-11; but when in playback mode e.g. moving according to stored points then the end effector is moving independently of the handheld device in a backward direction according to stored locations; col.  11, lines 63-67).
Regarding claim 39, Pretlove discloses the method of claim 37, further comprising recording points along the first path during a teaching mode by pressing a save button on the handheld controller device (fig. 3; col. 6, lines 50-67; col. 7, lines 57-67). 
Regarding claim 40, Pretlove discloses the method of claim 39, wherein the recorded points are used to during the playback mode to move the end effector of the robotic device from point to point or as portions of a spline (fig. 3 show splines; col.  11, lines 63-67). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Pretlove (US 7236854) in view of Battisti (US 20170028557).
Regarding claim 28, Pretlove discloses the robotic device of claim 21, wherein the handheld controller device comprises input buttons (col. 7, lines 57-67), but did not particularly recite a joystic, but indicates that the invention can be modified (col. 13, lines 43-45).
However, Battisti teaches of a handheld controller device comprising a joystick (50; figs. 4C, 5, 8-9; sec 0052, 0055) that controls movements of an end effector of a robotic device independent of movements associated with the handheld controller device in space (Battisti indicates that the robot can be moved in any orientation of the handheld device, this obviously implies the joystick controls movements of the end effector of the robotic device independent of movements associated with the handheld controller device joystic; sec 0059). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Pretlove as taught by Battisti for the purpose of providing versatility in input means for controlling a robot.  
Regarding claim 29, Pretlove discloses the robotic device of claim 21, wherein a joystick movement causes the end effector of the robotic device to move in a direction relative to the orientation of the handheld controller device (Battisti indicates that the robot can be moved in a direction relative to any orientation of the handheld device, this obviously implies the joystick controls movements of the end effector of the robotic device can move in multiple several directions to cause the end effector of the robotic device to move in a direction relative to the orientation of the handheld controller; figs, 9; sec 0059). 

Claims 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Pretlove (US 7236854) and Battisti (US 20170028557) and further in view of Niemeyer (US PUB 2003/0114962).
Regarding claim 30, Pretlove discloses a system comprising: 
a handheld controller device (handheld device 1; fig. 1&2; data from handheld device 1 in fig. 1 is received in fig. 2; col. 8, lines 27-43; col. 9, lines 35 to col. 10, lines 24) configured to send signals that effectuate movements of an end effector of a robotic device (end effector of robot moves i.e. is aligned based on sent signals representing movements or orientations of a handheld controller 1; col. 1, lines 36-67; col. 8, lines 6-26) along a first movement path defined by a plurality of points in space (fig. 3; col. 8, lines 6-26, lines 65 to col. 9, lines 11; col. 12, lines 5-65) as the handheld controller device traverses space along a second movement path (as seen in fig. 3 the end effector can be moved from 2 to 0 to 2 to 0 as a second path relative to a first path of the handheld controller i.e. from 34 to 32 to 36 for example; col. 12, lines 5-28), wherein the end effector is located at a first end effector location relative to a first handheld controller location in space (end effector is located at a first end effector location e.g. at positions on the path in space relative a first location in space of the handheld controller; fig. 3; col. 8, lines 6-26, lines 65 to col. 9, lines 11; col. 12, lines 5-65); 
a handheld interface (Camera 8 and display 12; col. 7, lines 17-56) of the handheld controller device 1 to capture the plurality of points in space in a training mode as the handheld controller device traverses space (col. 7, lines 87 to col. 8, lines 26), wherein the handheld interface comprises a joystick a trigger, and or more buttons (col. 7, lines 57-67); and 
a controller unit 10 coupled to the handheld controller device to process input and output signals from the handheld controller device (data from handheld device 1 in fig. 1 is received in fig. 2; col. 7, lines 17-27; col. 8, lines 27-43; col. 9, lines 35 to col. 10, lines 24),).  
Pretlove teaches a computer with an end effector, but did not particularly recite an attachment that attaches to the end effector of the robotic device.
However Battisti teaches of an attachment (14, 18; fig. 1) that attaches to an end effector (20; fig. 1) of the robotic device (sec 0004).
Therefore, it would have been obvious to one having ordinary skill in the art to modify Pretlove as taught by Battisti for the purpose of providing a mounting flange for mounting for mounting an effector. 
In furtherance, Pretlove did not particularly recite locking end-effectors.  However, Niemeyer teaches of a robotic device comprising a processing circuitry (controller, sec 0079), the processing circuitry configured to lock an end effector of the robotic device at a first end effector location, wherein an orientation of the end effector is configured to remain constant when the end effector is locked (sec 0079).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Pretlove as taught by Niemeyer for the purpose of enhancing control of a degree of freedom of a robot to improve control of the robot.
Regarding claim 31, Pretlove discloses the system claim 30, wherein the end effector of the robotic device moves along the first movement path during execution of a playback mode independent of a location of the handheld controller device (when in real time mode the effector moved according to the movement on the handheld device, col. 9, lines 2-11; but when in playback mode e.g. moving according to stored points then the end effector is moving independently of a location the handheld device in a backward direction according to stored locations; col.  11, lines 63-67).
Regarding claim 32, Pretlove discloses the system of claim 30, further comprising recording points along the first movement path during a teaching mode by pressing a save button on the handheld controller device (fig. 3; col. 6, lines 50-67; col. 7, lines 57-67).    
Regarding claim 33, Pretlove discloses the system of claim 32, wherein the recorded points are used during a playback mode to move the end effector of the robotic device from point-to-point or as portions of a spline (fig. 3 show splines; col.  11, lines 63-67).
Regarding claim 34, Pretlove discloses the system of claim 30, wherein a user operating the handheld controller device controls a speed of movements in space of the end effector of the robotic device using the trigger on the handheld controller device (col.  11, lines 63-67).
Regarding claim 35, Pretlove discloses the system of claim 30, wherein the robotic device moves along a plane (fig. 3 plane) based on an orientation of the handheld controller device (col. 6, lines 36-67; col. 8, lines 27-43).    
Regarding claim 36, Pretlove discloses the system of claim 30, wherein the handheld controller device comprises input buttons (col. 7, lines 57-67), but did not particularly recite a joystick, Pretlove indicates that the invention can be modified (col. 13, lines 43-45).
However, Battisti teaches of a handheld controller device comprising a joystick (50; figs. 4C, 5, 8-9; sec 0052, 0055) that controls movements of an end effector of a robotic device independent of movements associated with the handheld controller device in space (Battisti indicates that the robot can be moved in any orientation of the handheld device, this obviously implies the joystick controls movements of the end effector of the robotic device independent of movements associated with the handheld controller device joystic; sec 0059). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Pretlove as taught by Battisti for the purpose of providing versatility in input means for controlling a robot.  

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mott Adam can be reached on 571 270 5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONNIE M MANCHO/Primary Examiner, Art Unit 3664